DETAILED ACTION
This Office Action is responsive to application number 17/075239 WALK IN BATH, filed on 10/20/2020. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenstrom (SE 437 759 B).
Regarding claim 1 Schenstrom shows a walk in bath (10) comprising: a shell (at 10) defining a bathing area (19), the shell comprising a floor (at 19; Fig. 5), a front side wall (at 11) having an opening (11) therein, a rear side wall (opposite 11), a left side wall, a right side wall (Fig. 1a; left and right on the page), a seat (14), and a deck at the top of each side wall (Fig. 1 shown at top of wall; i.e. overhang), wherein the seat is below the deck and above the floor and the seat extends from one of the left side or right side walls (Fig. 1), wherein the seat comprises: a seating surface (shown at 14) that supports a user and slopes downwardly moving from a front of the seat toward a rear of the seat (Fig. 1a) proximate the associated side wall from which the seat extends; and a drainage channel (13) having a side portion extending between the seating surface and the associated side wall (Fig. 6), a front portion extending between the front side wall and the seating surface, and a rear portion extending between the rear side wall and the seating surface (Fig. 6), wherein the drainage channel is lower than the seating surface to channel water (Fig. 6); and a door (15) that is moveable relative to the shell between a closed position, in which the door engages the opening in the front side wall, and an open position allowing ingress into and egress from the bathing area through the opening (note, abstract).  
Regarding claim 2 Schenstrom shows the walk in bath of Claim 1, wherein each of the front and rear portions of the drainage channel slope downwardly moving away from the side portion of the drainage channel (Fig. 7).  
Regarding claim 3 Schenstrom shows the walk in bath of Claim 2, wherein the side portion of the drainage channel slopes downwardly moving away from one of the front and rear portions of the drainage channel (Fig. 7).  
Regarding claim 4 Schenstrom shows the walk in bath of Claim 2, wherein: the side portion of the drainage channel comprises a central portion disposed between the front portion of the drainage channel and the rear portion of the drainage channel; the side portion of the drainage channel slopes downwardly from the central portion moving towards the front portion of the drainage channel; and the side portion of the drainage channel slopes downwardly from the central portion moving towards the rear portion of the drainage channel (Fig. 1b).
Regarding claim 9 Schenstrom shows a walk in bath (10) comprising: a shell (at 10) defining a bathing area (19), the shell comprising: a front side wall (at 11); a first side wall (17) ; and a seat (14) extending from the first side wall, the seat comprising:  a seating surface (shown at 14) that is configured to support a user; and a drainage channel (13) extending at least partially around the seating surface (Fig. 1a), the drainage channel being recessed relative to the seating surface and configured to direct fluid away from the seating surface (Fig. 6).  
Regarding claim 10 Schenstrom shows the walk in bath of Claim 9, wherein the seating surface slopes downwardly from a front edge of the seat towards a rear edge of the seat opposite the front edge and contiguous with the first side wall (Figs. 5 & 7).  
Regarding claim 11 Schenstrom shows the walk in bath of Claim 9, further comprising a rear side wall (opposite of 11); wherein the drainage channel comprises: a front portion disposed between the seating surface and the front side wall, the front portion sloping downwardly moving away from the first side wall; and a rear portion disposed between the seating surface and the rear side wall, the rear portion sloping downwardly moving away from the first side wall (Figs. 5-7).  
Regarding claim 12 Schenstrom shows the walk in bath of Claim 11, wherein the drainage channel further comprises a side portion contiguous with at least one of the front portion or the rear portion, the side portion sloping downwardly moving away from at least one of the front side wall or the rear side wall (Figs. 5-7).                                                 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenstrom (SE 437 759 B) in view of Brunelle et al. (US 9,326,326).
Regarding claims 5, 6 and 13  Schenstrom shows the walk in bath, but fails to show further comprising a heating element that selectively heats the side wall from which the seat extends independently of water in the bath and wherein the heating element also heats a head and neck portion of the deck that is adjacent to the side wall from which the seat extends.  However. Brunelle shows a heating element a heating element that selectively heats (46) the side wall (12) from which the seat extends independently of water in the bath and wherein the heating element also heats a head and neck portion of the deck (11) that is adjacent to the side wall from which the seat extends (Fig. 1).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a heating element for heating the side wall and the head and neck portion for the purpose of keeping the parts of the user that are outside of the warm water bath, warm as shown by Brunelle.
Regarding claim 14 Schenstrom shows the walk in bath of Claim 13, further comprising: a second side wall (opposite of 17); a rear side wall (opposite of 11); and a deck (Fig. 1 shown at top of wall: overhang) contiguous with the front side wall, the rear side wall, the first side wall, and the second side wall; but fails to show wherein the heating element is further configured to selectively heat the deck proximate the first side wall.   However, Brunelle shows a selective heating element for selectively heating the user’s neck and capable of heating the deck/neck portion of the sidewall.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include heating the users neck at the deck for the purpose of providing the user a warmth to the parts of the body that may be outside of the warm water in the bath as shown by Brunelle.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenstrom (SE 437 759 B) in view of Stafford et al. (US Pub. 2012/0192350).
Regarding claim 7 Schenstrom shows the walk in bath of Claim 1, but fails to show wherein the door comprises: a hinge side disposed along a first plane for a first length; and a handle side disposed along a second plane for the first length, the second plane being parallel to the first plane.  However, Stafford shows wherein the door (128) comprises: a hinge side (130) disposed along a first plane for a first length (Fig. 7); and a handle side (166) disposed along a second plane for the first length, the second plane being parallel to the first plane (Fig. 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a door with hinges and a handle parallel but in different planes for the purpose of providing a door that opens outwardly but still has a handle usable for the user while inside the bath as shown by Stafford.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenstrom (SE 437 759 B) in view of Sital et al. (US Pub. 2014/0075665).
Regarding claim 8 Schenstrom shows the walk in bath of Claim 1, further comprising a seal member (16) located between the front side wall and the door when the door is in the closed position, the seal member comprising: a first end; a second end (Fig. 3). But fails to show the seal has an intermediate hollow section extending between the first end and the second end; and a finger extending from at least one of the first end or the second end; wherein the door comprises a door opening; and wherein the finger is configured to be received within the door opening to couple the seal member to the door.  However, Sital shows the seal has an intermediate hollow section extending between the first end and the second end (Fig. 12; seal has outer loop with hollow center); and a finger (shown at 144; Fig. 12) extending from at least one of the first end or the second end; wherein the door comprises a door opening (at 142); and wherein the finger is configured to be received within the door opening to couple the seal member to the door (note ¶ [0027]; claim 12).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a seal that has a finger that is configured to be received within the door opening to couple the seal member to the door for the purpose of a secure connection without metal screws that may rust in a moist environment as shown by Sital.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenstrom (SE 437 759 B) in view of Stafford et al. (US Pub. 2012/0192350) in view of Sital et al. (US Pub. 2014/0075665).
Regarding claim 15 Schenstrom shows the walk in bath of Claim 9, but fails to show a door rotatably coupled to the front side wall and operable between an open position and a closed position. However, Stafford shows wherein the door (128) that is rotatably coupled (130) to the front side wall (at 126)(Fig. 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a door that is rotatably coupled to a front wall for the purpose of providing a door that opens outwardly but still has a handle usable for the user while inside the bath as shown by Stafford.
Schenstrom shows a seal member (16) located between the front side wall and the door when the door is in the closed position, the seal member comprising: a first end; a second end (Fig. 3).  But fails to show the seal has an intermediate hollow section extending between the first end and the second end; and a finger extending from at least one of the first end or the second end; wherein the door comprises a door opening; and wherein the finger is configured to be received within the door opening to couple the seal member to the door.  However, Sital shows the seal has an intermediate hollow section extending between the first end and the second end (Fig. 12; seal has outer loop with hollow center); and a finger (shown at 144; Fig. 12) extending from at least one of the first end or the second end; wherein the door comprises a door opening (at 142); and wherein the finger is configured to be received within the door opening to couple the seal member to the door (note ¶ [0027]; claim 12).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a seal that has a finger that is configured to be received within the door opening to couple the seal member to the door for the purpose of a secure connection without metal screws that may rust in a moist environment as shown by Sital.
Regarding claim 16 Schenstrom shows a walk in bath (10) comprising: a shell (at 10) comprising: a front side wall (at 11); a first side wall (Fig. 1a; left and right on page); a seat (14) extending from the first side wall, the seat comprising: a seating surface (at 14); and a drainage channel (13) extending at least partially along the seating surface, the drainage channel being recessed relative to the seating surface (Figs. 1b & 5-7); and a door (15), but fails to show the door rotatably coupled to the front side wall and operable between an open position and a closed position. However, Stafford shows wherein the door (128) that is rotatably coupled (130) to the front side wall (at 126)(Fig. 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a door that is rotatably coupled to a front wall for the purpose of providing a door that opens outwardly but still has a handle usable for the user while inside the bath as shown by Stafford.
Schenstrom shows a seal member (16) located between the front side wall and the door when the door is in the closed position, the seal member comprising: a first end; a second end (Fig. 3).  But fails to show the seal has an intermediate hollow section extending between the first end and the second end; and a finger extending from at least one of the first end or the second end; wherein the door comprises a door opening; and wherein the finger is configured to be received within the door opening to couple the seal member to the door.  However, Sital shows the seal has an intermediate hollow section extending between the first end and the second end (Fig. 12; seal has outer loop with hollow center); and a finger (shown at 144; Fig. 12) extending from at least one of the first end or the second end; wherein the door comprises a door opening (at 142); and wherein the finger is configured to be received within the door opening to couple the seal member to the door (note ¶ [0027]; claim 12).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a seal that has a finger that is configured to be received within the door opening to couple the seal member to the door for the purpose of a secure connection without metal screws that may rust in a moist environment as shown by Sital.
Regarding claim 17 Schenstrom shows the walk in bath of Claim 16, wherein the seating surface slopes downwardly from a front edge of the seat towards a rear edge of the seat opposite the front edge and contiguous with the first side wall (Figs. 5-7).  
Regarding claim 18 Schenstrom shows the walk in bath of Claim 16, further comprising a rear side wall (opposite of 11); wherein the drainage channel comprises: a front portion disposed between the seating surface and the front side wall, the front portion sloping downwardly moving away from the first side wall; and a rear portion disposed between the seating surface and the rear side wall, the rear portion sloping downwardly moving away from the first side wall (Figs. 1b & 5-7).  
Regarding claim 19 Schenstrom shows the walk in bath of Claim 18, wherein the drainage channel further comprises a side portion contiguous with at least one of the front portion or the rear portion, the side portion sloping downwardly moving away from at least one of the front side wall or the rear side wall (Figs. 1b & 5-7).  .  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenstrom (SE 437 759 B) in view of Stafford et al. (US Pub. 2012/0192350) in view of Sital et al. (US Pub. 2014/0075665) in view of Brunelle et al. (US 9,326,326).
Regarding claim 20 Schenstrom shows the walk in bath of Claim 16, but fails to show further comprising a heating element that is configured to selectively heats the first side wall proximate to the seat.  However, Brunelle shows a heating element a heating element that selectively heats (46) the side wall (12) proximate to the seat.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schenstrom to include a heating element for heating the side wall proximate the seat for the purpose of keeping the parts of the user that are outside of the warm water bath, warm as shown by Brunelle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,251 in view of Schenstrom (SE 437 759 B) in view of Brunelle et al. (US 9,326,326). Claims 1-20 of U.S. Patent No. 10,881,251 show all of the limitations of claims 1-20 of the instant application but fail to show portions of the sidewall and deck include a selective heating element.   However, Brunelle shows a heating element a heating element that selectively heats (46) the side wall (12) proximate to the seat and a neck portion (11).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the instant application to include a heating element for heating the side wall proximate the seat and a neck/deck portion for the purpose of keeping the parts of the user that are outside of the warm water bath, warm as shown by Brunelle.
Claims 1-20 of U.S. Patent No. 10,881,251 show all of the limitations of claims 1-20 of the instant application but fail to show a drainage channel.  However, Schenstrom shows a drainage channel (13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the instant application to include a drainage channel for the purpose of draining water from the seat such that water is not trapped at the wall with the sloping seat as shown by Schenstrom.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin (US Pub. 2016/0000272) shows the general state of the art of a walk in bath; Drozdowski et al. (US Pub. 2015/0190665) shows the general state of the art of using channels for water drainage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/14/2022